Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00396-CV

                                         Gloria MARTINEZ,
                                              Appellant

                                                 v.

           Stella SANDOVAL, Individually, and Jose Ramos, Individually a/k/a Jose Rocha,
                                           Appellees

                     From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 2014-CV-02209
                            Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 5, 2016

DIMSISSED FOR WANT OF JURISDICTON

           Our review of the clerk’s record shows appellant filed a notice of appeal in which she

contends she is appealing an order signed on May 23, 2016 because the trial court “erroneously

granted Defendant’s motion for summary judgment.” After reviewing the clerk’s record, we have

found that on May 23, 2016, the trial court signed an order denying appellant’s motion for new

trial. The only order involving a ruling on a summary judgment was signed on April 1, 2016. That

order, however, grants a partial summary judgment in favor of one of the appellees, Stella

Sandoval. The order also states it “does not affect the remaining Defendant[, Jose Ramos,
                                                                                       04-16-00396-CV


individually].” According to the record, appellant originally filed suit against “Stella Sandoval,

individually and as next of friend of Jose Ramos, and Jose Ramos, individually.” Subsequently

the trial court rendered an order, requiring appellant to re-plead the suit as follows: Gloria Martinez

v. Stella Sandoval, individually, and Jose Ramos, individually. Nowhere in the clerk’s record do

we find an order disposing of the suit with regard to Jose Ramos, individually.

       Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes of all

pending parties and claims in the record. Id. Because it appears the only order in the record is

interlocutory — as it does not dispose of all of the parties — and therefore, not appealable, there

is no final judgment in the clerk’s record. We have found no authority permitting an interlocutory

appeal from a partial summary judgment order in the circumstances presented here. See Texas A

& M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007) (holding appellate courts have

jurisdiction to consider interlocutory orders only if statute explicitly provides such jurisdiction).

       Based on the foregoing, we ordered appellant to file a written response on or before

September 6, 2016 in this court showing cause why this appeal should not be dismissed for want

of jurisdiction. We advised that if appellant failed to satisfactorily respond, the appeal would be

dismissed. See TEX. R. APP. P. 42.3(c). At this time, appellant has not filed a response establishing

the existence of a final judgment or appealable interlocutory order.

       Accordingly, we hold that at this time, there is no order or judgment from which appellant

may prosecute an appeal. We therefore dismiss the appeal for want of jurisdiction.


                                                   PER CURIAM




                                                 -2-